PER CURIAM.
We have reviewed the defendant’s pro se brief and the record. We affirm in all respects, but remand for correction of one of the sentencing orders. The transcript reflects that during the August 2, 2010 resentencing, the trial court sentenced the defendant to two years of probation on counts four and five. The record also contains an order reflecting that sentence issued on the same day. However, it also contains a drug offender probation order imposing two years of drug offender probation on the same counts, dated August 5, 2010. We affirm the case in all respects, but remand the case to the trial court to vacate the August 5, 2010 drug offender probation order.

Affirmed, but remanded for correction of the sentencing order.

MAY, C.J., DAMOORGIAN and CONNER, JJ., concur.